DETAILED ACTION
Status of the Application
1.	Applicant’s Amendment to the Claims and Request for Continued Examination filed June 29, 2022 are received and entered.
2.	Claims 1, 7, 10, 14, 19, and 21 are amended.  Claims 3 – 4, 6, 9, 16 – 18, and 20 are cancelled.  Claim 24 is newly added.  Claims 1 – 2, 5, 7 – 8, 10 – 15, 19, and 21 – 24 are pending and are under examination in this action.
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments / Amendment
4.	On pages 9 – 11 of the Response, Applicant argues that the cited prior art fails to specifically disclose the newly amended subject matter of claims 1 and 14.
The Office finds Applicant’s argument unpersuasive for at least the following reasons.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).
As set forth in the previous Office Action, the rejection of the previously recited subject matter of claims 7 and 10 was based on a combination of the teachings of Chatterjee and Smith.  Applicant is correct that Chatterjee fails to explicitly disclose the “straight line”, “start point”, “end point”, closed curve”, “initial touch coordinates” and “final touch coordinates” of amended claim 1.  However, these features are obvious in view of the combination of Chatterjee and Smith, as similarly explained previously with regard to claims 7 and 10.
Specifically, the combination of Chatterjee and Smith teaches: wherein initial touch coordinates are a start point and final touch coordinates are an end point of the straight line for forming the rod-type deformable manipulation part when recognizing the second gesture pattern information (When Chatterjee and Smith are combined, a user could program a gesture such that a straight line dragging/sliding [scroll] input having a starting point and an ending point are required in order to form virtual push button 163 of Chatterjee, as illustrated in FIG. 16, having a length corresponding to the length of the straight line dragging/sliding input); and
wherein initial touch coordinates to final touch coordinates of the closed curve form the circular deformable manipulation part when recognizing the third gesture pattern information (When Chatterjee and Smith are combined, a user could program a gesture such that a circular swiping/dragging input [closed curve of a set length] having the same initial and final points corresponding to a node 382-a are required in order to form raised circular scroll wheel 384 of Chatterjee as illustrated in FIG. 38).
As set forth previously, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield predictable results.  The Examiner has previously explained that it would have been obvious to incorporate the user programmable gestures of Smith into the device of Chatterjee as an input mapped to the generation of specific user interfaces of Chatterjee.  Such a modification merely requires utilizing the well-known feature of user-programmable gestures inputs into the device of Chatterjee to fill in the gaps of Chatterjee as to the particular user inputs that are utilized to form the protruding user interfaces of FIGS. 21, 16, and 38 set forth above.  This is achieved by combining known teachings using known methods to produce predictable results, i.e., that the touch events of Chatterjee are programmable to form the disclosed protruding user interfaces.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield the aforementioned predictable results.
Applicant’s arguments have not addressed this combination of Chatterjee and Smith and therefore cannot possibly be considered persuasive since they did not address the actual grounds of rejection set forth in the previous Office Action.  For at least these reasons, Applicant’s arguments are unpersuasive.

Claim Objections
5.	Claims 1, 7, 10, and 24 are objected to because of the following informalities.
Regarding claim 1, the recitation in line 24 of “corresponding to corresponding to” should be amended to recite “
Regarding claim 7, the recitation in line 4 of “a rod-type deformable manipulation part” should be amended to recite “[[a]] the rod-type deformable manipulation part” to correct improper antecedent basis.
Regarding claim 10, the recitation in line 4 of “a circular deformable manipulation part” should be amended to recite “[[a]] the circular deformable manipulation part” to correct improper antecedent basis.
Regarding claim 24, the recitation in lines 8 – 9 of “as an end point based on that the touch coordinates by user input are continuous” should be amended to recite “as an end point based on being continuous.”  This proposed amendment would correct grammatical issues in this claim.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

7.	Claims 1 – 2, 5, 7 – 8, 10 – 12, 14 – 15, 19, 21 – 22 and 24 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee et al. (U.S. Pub. 2010/0162109) in view of Smith (U.S. Pub. 2015/0317055).
Regarding claim 1, Chatterjee teaches: an input device (FIG. 7; paragraph [0103]; touch screen 70), comprising:
a touch display configured to recognize an input of a user (FIGS. 7, 17; paragraphs [0103], [0133]; touch screen 70 is a touch display device due to the inclusion of display 79.  Touch screen 70 receives a user’s input in step s171); and
a controller configured to recognize at least any one of touch coordinate and/or gesture pattern information from the input of the user and deform a shape of the touch display depending on the at least any one of the touch coordinates and the gesture pattern information to form a deformable manipulation part having a different user setting function (FIGS. 7, 11, 17, 53; paragraphs [0092], [0103], [0125], [0133] – [0135], [0198]; touch screen 70 includes panel processor 531 and host processor 537 which execute all disclosed functions.  In step 171, a user applies a touch input to touch screen 70.  In step 172, the touch input is recognized and a user interface is determined based on the particular touch input applied.  In step 174, a user interface element corresponding to the user’s touch input is provided on the touch screen 70 by physically changing the shape of nodes of the touch screen 70.  The nodes 118-a can include a movable piston that alters the vertical height of the portion of touch screen 70 that changes shape.  For example, in FIG. 7, a user input causes touch screen 70 to deform a surface 71 of the touch screen 70 to display three-dimensional input buttons 73 and 74.  The particular user input to change shape of the surface 71 of touch screen 70 can be based on touch location, acceleration, direction, size, number of touch points, etc.  The nodes can change shape to display a user interface for a keypad, scroll when, media player, etc.);
wherein the controller protrudes a region corresponding to a location set on a surface of the touch display or a location of touched respective coordinates to form a switch-type deformable manipulation part on the surface of the touch display (FIGS. 17, 21; paragraphs [0133] – [0135], [0141]; as set forth above, a particular user input applied to touch screen 70 can result in the generation of a three-dimensional user interface by the actuation of shape changeable nodes.  As a specific example, a plurality of push buttons 214-a [switch-type] can be formed in response to a particular user input);
wherein the controller protrudes a region corresponding to a straight line to form a rod-type deformable manipulation part on the surface of the touch display (FIGS. 16, 17; paragraphs [0132] – [0135]; as set forth above, a particular user input applied to touch screen 70 can result in the generation of a three-dimensional user interface by the actuation of shape changeable nodes.  For example, a virtual push button 163 [rod-type deformable manipulation part] may be provided as the three-dimensional user interface); and
wherein the controller protrudes a region corresponding to all or a portion of a closed curve including from initial touch coordinates to final touch coordinates to form a circular deformable manipulation part on the surface of the touch display (FIGS. 17, 38; paragraphs [0133] – [0135], [0169]; as set forth above, a particular user input applied to touch screen 70 can result in the generation of a three-dimensional user interface by the actuation of shape changeable nodes.  For example, a circular scroll wheel 384 [circular deformable manipulation part] may be provided as the three-dimensional user interface).
Chatterjee fails to explicitly disclose: wherein the controller recognizes the gesture pattern information as first gesture pattern information, when there is a touch user input, the touch coordinates of which are discrete, and when the number of the touches in the touch user input corresponds to a set number, wherein the switch-type deformable manipulation part is formed when recognizing the first gesture pattern information; wherein the controller recognizes the gesture pattern information as second gesture pattern information when there is a scroll user input, the touch coordinates of which are continuous, and when a length of the scroll user input corresponds to a set length, wherein initial touch coordinates are a start point and final touch coordinates are an end point of the straight line for forming the rod-type deformable manipulation part when recognizing the second gesture pattern information; wherein the controller recognizes the gesture pattern information as third gesture pattern information when there is a swiping user input, the touch coordinates of which include a portion or all of a set closed curve, and when a length of the swiping user input corresponds to a set length, wherein initial touch coordinates to final touch coordinates of the closed curve form the circular deformable manipulation part when recognizing the third gesture pattern information.
However, Chatterjee discloses a touch input may result in different user interfaces being displayed in a 3-dimensional manner and that a particular user input to change shape of a touch surface can be based on touch location, acceleration, direction, size, number of touch points, etc. (paragraphs [0092], [0134], [0135]).
Additionally, Smith discloses that a touch device may have user-programmable gestures where a user can specific a number of touches, movements, locations, time, etc., for a particular gesture input (paragraph [0048]).
The combination of Chatterjee and Smith teaches: wherein the controller recognizes the gesture pattern information as first gesture pattern information, when there is a touch user input, the touch coordinates of which are discrete, and when the number of the touches in the touch user input corresponds to a set number (Chatterjee; paragraph [0092]; a touch input to change a topographical surface of a touch screen 70 may include a number of simultaneous discrete touches.  Smith; paragraph [0048]; a user can program gestures including a specific number of touches.  When combined, a user could program a gesture such that a plurality of discrete simultaneous touches are required in order to form raised push buttons 214-a of Chatterjee as illustrated in FIG. 21); wherein the switch-type deformable manipulation part is formed when recognizing the first gesture pattern information (When Chatterjee and Smith are combined, a user could program a gesture such that a plurality of discrete simultaneous touches are required in order to form raised push buttons 214-a of Chatterjee as illustrated in FIG. 21);
wherein the controller recognizes the gesture pattern information as second gesture pattern information when there is a scroll user input, the touch coordinates of which are continuous, and when a length of the scroll user input corresponds to a set length (Chatterjee; paragraphs [0092], [0132]; a touch input to change a topographical surface of a touch screen 70 may include a number of simultaneous discrete touches.  Smith; paragraph [0048]; a user can program gestures including a specific touch movement, such as a drag or a slide input.  When combined, a user could program a gesture such that a user input of a specific length is required in order to form three-dimensional user input options such as the virtual push button 163 [FIG. 16] of Chatterjee.  This programmed gesture may correspond to a straight line drag/slide [scroll] input having a start point at the left node 162 of virtual push button 163 and an end point at the right node 162 of virtual push button 163), wherein initial touch coordinates are a start point and final touch coordinates are an end point of the straight line for forming the rod-type deformable manipulation part when recognizing the second gesture pattern information (When Chatterjee and Smith are combined, a user could program a gesture such that a straight line dragging/sliding [scroll] input having a starting point and an ending point are required in order to form virtual push button 163 of Chatterjee, as illustrated in FIG. 16, having a length corresponding to the length of the straight line dragging/sliding input);
wherein the controller recognizes the gesture pattern information as third gesture pattern information when there is a swiping user input, the touch coordinates of which include a portion or all of a set closed curve, and when a length of the swiping user input corresponds to a set length (Chatterjee; paragraphs [0092], [0169]; a touch input to change a topographical surface of a touch screen 70 may include a number of simultaneous discrete touches.  Smith; paragraph [0048]; a user can program gestures including a specific touch movement, such as a drag or a slide input.  When combined, a user could program a gesture such that a movable touch input, such as a drag or a slide input, is required in order to form circular scroll wheel 384 Chatterjee as illustrated in FIG. 38.  This programmed gesture may correspond to a circular swiping/dragging input [closed curve of a set length] having the same initial and final points at a particular node 382-a where the circle formed by the input forms a raised circular scroll wheel 384), wherein initial touch coordinates to final touch coordinates of the closed curve form the circular deformable manipulation part when recognizing the third gesture pattern information (When Chatterjee and Smith are combined, a user could program a gesture such that a circular swiping/dragging input [closed curve of a set length] having the same initial and final points corresponding to a node 382-a are required in order to form raised circular scroll wheel 384 of Chatterjee as illustrated in FIG. 38).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield predictable results.  More specifically, the teachings of a touch screen display device that receives a user input and deforms of a surface thereof to display a particular three-dimensional user interface for subsequent input, as disclosed by Chatterjee, is known.  Additionally, the teachings of a touch device that includes user-programmable gestures to perform specific functions where the programmable gestures may include a specific number of touches, movements, locations, time, etc., as taught by Smith, are known as well.  The combination of the known teachings of Chatterjee and Smith would yield the predictable results of a touch screen display device that receives a plurality of user-programmable gesture inputs to deform a surface thereof to display particular three-dimensional user interfaces for subsequent input.  In other words, it would have been obvious to incorporate the user programmable gestures of Smith into the device of Chatterjee as an input mapped to the generation of specific user interfaces of Chatterjee.  Specifically, it would have been obvious to require a user to: (1) apply multiple simultaneous discrete touches to form push buttons 214-a [FIG. 21], (2) apply a straight line input via a drag/slide gesture having a start point and an end point to form virtual push button 163 [FIG. 16], and (3) apply a closed curve swiping/dragging input having the same initial and final position to form circular scroll wheel 384 [FIG. 38].  Such a modification merely requires utilizing the well-known feature of user-programmable gestures inputs into the device of Chatterjee to fill in the gaps of Chatterjee as to the particular user inputs that are utilized to form the protruding user interfaces of FIGS. 21, 16, and 38 set forth above.  This is achieved by combining known teachings using known methods to produce predictable results, i.e., that the touch events of Chatterjee are programmable to form the disclosed protruding user interfaces.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield the aforementioned predictable results.
Regarding claim 14, this claim is a method recitation of the functional requirements set forth above with regard to claim 1.  Since there are no additional features required in this claim, this claim is rejected for at least the same reasons set forth above with regard to claim 1.  A duplication of the above rejection will not be included in this Office Action.
Regarding claims 2 and 15, Chatterjee teaches: wherein the controller controls a vertical movement of a deformable member located inside or outside the touch display to form the deformable manipulation part (FIGS. 7, 11; paragraphs [0103], [0125], [0135]; as set forth above, nodes 118-a are controlled to change shape/deform via a movable piston that alters the vertical height of the portion of touch screen 70 that changes shape in response to a user input, as illustrated in FIG. 7).
Regarding claim 5, Chatterjee teaches: wherein the controller executes a predetermined function, when a touch input on an upper region of the protruded region is recognized after the region is protruded (FIG. 21; paragraph [0141]; when a user presses a top surface of three-dimensional push buttons 214-a, the computing system executes a corresponding function).
Regarding claims 7 and 19, the combination of Chatterjee and Smith teaches: wherein the controller protrudes a region corresponding to a location set on a surface of the touch display to form a rod-type deformable manipulation part on the surface of the touch display, when recognizing the second gesture pattern information (Chatterjee; FIGS. 16, 17; paragraphs [0132] – [0135]; as set forth above, a particular user input applied to touch screen 70 can result in the generation of a three-dimensional user interface by the actuation of shape changeable nodes, such as virtual push button 163 [rod-type deformable manipulation part].  Smith; paragraph [0048]; a user can program gestures including a specific touch movement, such as a drag or a slide input.  When combined, a user could program a gesture such that a specific user input [second gesture pattern information] is required to form virtual push button 163 [FIG. 16] of Chatterjee).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield predictable results for at least the reasons set forth above with regard to claims 1 and 14.
Regarding claim 8, the combination of Chatterjee and Smith teaches: wherein the controller executes a predetermined function, when a touch input on an upper region of the protruded region is recognized after the region is protruded (Chatterjee; FIG. 21; paragraph [0141]; when a user presses a top surface of three-dimensional push buttons 214-a, the computing system executes a corresponding function).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield predictable results for at least the reasons set forth above with regard to claims 1 and 14.
Regarding claims 10 and 21, the combination of Chatterjee and Smith teaches: wherein the controller produces a region corresponding to a location set on a surface of the touch display to form a circular deformable manipulation part on the surface of the touch display, when recognizing the third gesture pattern information (Chatterjee; FIGS. 17, 38; paragraphs [0133] – [0135], [0169]; as set forth above, a particular user input applied to touch screen 70 can result in the generation of a three-dimensional user interface by the actuation of shape changeable nodes, such as virtual push button 163 [rod-type deformable manipulation part].  Smith; paragraph [0048]; a user can program gestures including a specific touch movement, such as a drag or a slide input. When combined, a user could program a gesture such that a specific user input [third gesture pattern information] is required to form circular scroll wheel 384 [FIG. 38] of Chatterjee).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield predictable results for at least the reasons set forth above with regard to claims 1 and 14.
Regarding claim 11, Chatterjee teaches: wherein the controller executes a predetermined function, when a touch input on an upper region of the protruded region is recognized after the region is protruded (FIG. 19; paragraph [0139]; when a user presses a top surface of scroll wheel, either raised/lowered surrounding circle 193-a or raised/lowered three-dimensional center button 193-b, the computing system executes a corresponding function).
Regarding claims 12 and 22, Chatterjee teaches: wherein the controller implements a graphic user interface (GUI) according to a form of the deformable manipulation part on the touch display (FIG. 7; paragraph [0103]; when the topography of the touch screen 70 is changed, the display 79 can display virtual buttons 73 and 74 as well as utilize shape changeable nodes 72 to deform the surface of the touch screen 70).
Regarding claim 24, Chatterjee teaches: an input device (FIG. 7; paragraph [0103]; touch screen 70), comprising:
a touch display configured to recognize an input of a user (FIGS. 7, 17; paragraphs [0103], [0133]; touch screen 70 is a touch display device due to the inclusion of display 79.  Touch screen 70 receives a user’s input in step s171); and
a controller configured to recognize at least any one of touch coordinate and/or gesture pattern information from the input of the user and deform a shape of the touch display depending on the at least any one of the touch coordinates and the gesture pattern information to form a deformable manipulation part having a different user setting function (FIGS. 7, 11, 17, 53; paragraphs [0092], [0103], [0125], [0133] – [0135], [0198]; touch screen 70 includes panel processor 531 and host processor 537 which execute all disclosed functions.  In step 171, a user applies a touch input to touch screen 70.  In step 172, the touch input is recognized and a user interface is determined based on the particular touch input applied.  In step 174, a user interface element corresponding to the user’s touch input is provided on the touch screen 70 by physically changing the shape of nodes of the touch screen 70.  The nodes 118-a can include a movable piston that alters the vertical height of the portion of touch screen 70 that changes shape.  For example, in FIG. 7, a user input causes touch screen 70 to deform a surface 71 of the touch screen 70 to display three-dimensional input buttons 73 and 74.  The particular user input to change shape of the surface 71 of touch screen 70 can be based on touch location, acceleration, direction, size, number of touch points, etc.  The nodes can change shape to display a user interface for a keypad, scroll when, media player, etc.);
wherein the controller protrudes a region based on the touch coordinates (FIGS. 16, 17, 38; paragraphs [0132] – [0135], [0169]; as set forth above, a particular user input applied to touch screen 70 can result in the generation of a three-dimensional user interface by the actuation of shape changeable nodes.  For example, a virtual push button 163 or a circular scroll wheel 384 may be provided as the three-dimensional user interface).
Chatterjee fails to explicitly disclose: the region having an initial touch coordinates as the starting point and a final touch coordinates as an end point based on that the touch coordinates by user input are continuous.
However, Chatterjee discloses a touch input may result in different user interfaces being displayed in a 3-dimensional manner and that a particular user input to change shape of a touch surface can be based on touch location, acceleration, direction, size, number of touch points, etc. (paragraphs [0092], [0134], [0135]).
Additionally, Smith discloses that a touch device may have user-programmable gestures where a user can specific a number of touches, movements, locations, time, etc., for a particular gesture input (paragraph [0048]).
The combination of Chatterjee and Smith teaches: the region having an initial touch coordinates as the starting point and a final touch coordinates as an end point based on that the touch coordinates by user input are continuous (Chatterjee; paragraphs [0092], [0132], [0169]; a touch input to change a topographical surface of a touch screen 70 may include a number of simultaneous discrete touches.  Smith; paragraph [0048]; a user can program gestures including a specific touch movement, such as a drag or a slide input.  When combined, a user could program a gesture such that a programmed user input is required in order to form three-dimensional user input options such as the virtual push button 163 [FIG. 16] or circular scroll wheel 384 [FIG. 38] of Chatterjee.  The virtual push button 163 may correspond to a programmed gesture that includes a straight line drag/slide [continuous] input having a start point at the left node 162 of virtual push button 163 and an end point at the right node 162 of virtual push button 163.  The circular scroll wheel 384 may correspond to a programmed gesture that includes a circular swiping/dragging [continuous] input having the same initial and final points at a particular node 382-a along circular scroll wheel 384).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee and Smith to yield predictable results for at least the reasons set forth above with regard to claims 1 and 14.

8.	Claims 13 and 23 are rejected under 35 U.S.C. 103 as being unpatentable over Chatterjee in view of Smith, as applied to claims 1 and 14 above, in view of de Vries et al. (U.S. Pub. 2020/0379593).
Regarding claims 13 and 23, neither Chatterjee nor Smith explicitly disclose: wherein the controller releases the formed deformable manipulation part to return to an original state, when there is no user input on the touch display during a set time.
However, de Vries teaches: wherein the controller releases the formed deformable manipulation part to return to an original state, when there is no user input on the touch display during a set time (FIG. 6A; paragraph [0319]; when a first touch is detected in step 6002, a first control is displayed in step 6004.  If a subsequent press is not detected within a threshold time, the first control is no longer displayed and the device returns to its original state).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee, Smith, and de Vries to yield predictable results.  More specifically, the teachings of a touch screen display device that receives a user input and deforms of a surface thereof to display a particular three-dimensional user interface for subsequent input, as disclosed by Chatterjee, is known.  Additionally, the teachings of a touch device that receives a first input, displays a particular user interface control, and ceases to display the particular user interface control is a second input is not detected within a threshold time, as taught by de Vries, are known as well.  The combination of the known teachings of Chatterjee and de Vries would yield the predictable results of a touch screen display device that receives a user input and deforms of a surface thereof to display a particular three-dimensional user interface for subsequent input, where the surface thereof returns to its original state if the subsequent input is not detected within a threshold time.  In other words, it would have been obvious to incorporate the time threshold for ceasing to display an object corresponding to a touch input, as taught by de Vries, into the device of Chatterjee.  Such a modification merely provides a simple well-known method of exiting out of a particular user interface of Chatterjee.  Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of Applicant’s claimed invention to combine the known teachings of Chatterjee, Smith, and de Vries to yield the aforementioned predictable results.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN A LUBIT whose telephone number is (571)270-3389. The examiner can normally be reached M - F, ~6am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/RYAN A LUBIT/Primary Examiner, Art Unit 2626